DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This notice of allowance is in response to a set of claims and a Terminal Disclaimer filed on 07/08/2022.

Terminal Disclaimer

The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application No. 16/975,500 (Patent No. 11,210,042 B2) filed on August 25, 2020 has been reviewed and are accepted. The Terminal disclaimer has been recorded.

Reasons of Allowance

Claims 1 - 20 are allowed.  Claims 1 - 20 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the data state manager of claim 1, the method of claim 7 and the computer program of claim 16.
Specifically, the prior arts of record, alone or in combination, fails to teach “dividing a print job into a plurality of data streams with each data stream being streamed to one of a plurality of media printing devices; 
streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner based on a number of characteristics of the streamed data and identified capabilities of the media printing devices; 
detecting error conditions in any of the media printing devices; and 
adjusting the data streams in response to a determination that at least one of the plurality of media printing devices has an error”, in combination with all other limitations as claimed in independent claims 1, 7 and 16.
The above limitations generally involve a data state manager including a production intent module to define a production intent; a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled; dividing the production intent into a plurality of data streams with each data stream being streamed to one of the plurality of media printing devices, and a data stream module to, through a plurality of communication links to the media printing devices, stream the plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified number of capabilities of the media printing devices, the data streams defining the production intent; detect error conditions in the media printing devices; and at last adapt the data streams to re-synchronize the media printing devices in response to a determination that at least one of the plurality of media printing devices has an error.
The prior art of record is seen as teaching: 
Toriyabe (U.S PreGrant Publication No. 2012/0288298 A1) teaches a data state manager (e.g., an information processor 101, Fig. 1), comprising: a production intent module (e.g., a job analyzing unit 115, Fig. 1, ¶0044) to define a production intent (e.g., configured to analyze a job, ¶0044); a capability module to identify a number of capabilities of a plurality of media printing devices to which the data state manager is coupled (e.g., when receiving an order from the user, said information processor 101 acquires capabilities information in order to generates contents and a job ticket, said contents constitute by eight different jobs, at least corresponding printers 102 and different post-processing processes (finishers, Fig. 4B) are linked to said information processor 101, Figs. 1, 4B, 5; ¶0044, ¶00061 - ¶0062, ¶0066); and a data stream module (e.g., a workflow managing unit 114, Fig. 1) to, through a plurality of communication links to the media printing devices, stream a plurality of data streams to the plurality of media printing devices in a synchronized manner based on a number of characteristics of the streamed data and the identified capabilities of the media printing devices, the data streams defining the production intent (e.g., configured to, through a plurality of communications to the printers/finishers, manage workflow(s) based on said contents and the different jobs therein, the workflow is the analyzed job, Figs. 5, 6, 10A, 10B, ¶0044, ¶0052, ¶0066); and Ferlitsch et al. (U.S PG 2004/0190042 A1) teaches a cluster-printing environment configured to redirect all or part of the print job to one or more alternate  printing device in a local printing environment and a printer cluster that includes a lead printing device and one or more alternate printing devices; identifying an availability of the alternate printing devices; identifying one or more capabilities of the alternate printing devices; and receiving print job distribution input at the lead printing device to determine distribution of a print job, wherein the print job is distributed at the lead printing device, and wherein the print job distribution is from the lead printing device or a client computer device. And when error is detected in a printing device, distribute or load balancing the print job to alternate printing devices, but neither of them teaches “dividing a print job into a plurality of data streams with each data stream being streamed to one of a plurality of media printing devices; streaming the plurality of data streams to the plurality of media printing devices in a synchronous manner based on a number of characteristics of the streamed data and identified capabilities of the media printing devices; 
detecting error conditions in any of the media printing devices; and adjusting the data streams in response to a determination that at least one of the plurality of media printing devices has an error”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674